Title: To John Adams from Jacob Pope, 2 February 1782
From: Pope, Jacob
To: Adams, John



Mill Prison Near plymouth February the 2d 1782
To the Right Honourable John Adams

Sir I have Taken this Opportunity of writing to You to lett you know of my Unhapy Situation here as Sir I was Captured on My Voyage to Portaprince In the westindeas att which Time I was Deprivd. of Both Cloths. and Money And Sent Here into Prison Destitude of both Cloths. and Money And no Acquaintanc to Suply me with Any Untill I could be relievd. from Home Which I dont Expect Any Suply This Six or Seaven Months Although I have wrote to my Owners Different Tims. Since my Arrival Here And Cannot Expect Any Answr. or Relief for Six or Seaven Months To Come Which is to long A time for one in the Distrissd. Situation that I am in att Preasent. Sir I have Commandd. A company in The Continental Army Dureing Which Time I fought Thirteen Battels in the Defince of my Country And Have Been Eaver Since in Pursuit of The Enemy by Sea Untill this Unlucky Voyage that I had the Misfortune of Being Capturd. Sir as I have no Corrispondence in france And Cannot be relivd. from Home this Considerable time to Come I realy on Your Honour and Goodness And Expect You will be Pleasd. to Procure Some Man for my Exchange or Send Me Some Trifling sum of Money to Suply my wants here And buy A little Cloths for me and a little boy of A son of Mine who is along with me Here And you may Realy on it it Should be paid to You or Your family in America with Double Interest Togeathr. with being an Everlasting Obligation on me and You May Realy on it I will be near Dessetient of Gratitude Enough Dureing my life to Esteem it as the Greatest favour I Eaver mett with So my Distressd. Situation Obligs. me to Expect Your Honours. Compliance in my reaquest which I hope will be Rewardd. You by God Which will be the Continual Prayers And Sincear wel wishes of Your Honours Most Obidient And Most Humble. Sirt & Contryman

Jecob Pope

